DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2011/0166699 A1 to Palmquist (“Palmquist”) in view of United States Patent Application Publication No. 2020/0180935 A1 to Zumtobel et al. (“Zumtobel”).
As per claims 1 and 15, the claimed subject matter that is met by Palmquist includes:
A system for on-premise automated inventory control of dispensed liquids, the system comprising (Palmquist: ¶ 0033): 
a processing unit coupled to a memory storage, the processing unit being operative to perform the following (Palmquist: ¶¶ 0006 and 0033): 
associate at least one inventory tracking device with at least one liquid dispensing container (Palmquist: ¶¶ 0032, 0033 and 0040), 
receive individual inventory data from the at least one inventory tracking device, the at least one inventory tracking device in operative communication with the processing unit over a first network (Palmquist: ¶¶ 0004, 0030-0036), 
assemble the individual inventory data into aggregated inventory data (Palmquist: ¶¶ 0005, 0006 and 0036), 
process the aggregated inventory data into the following (Palmquist: ¶¶ 0005, 0006 and 0036): 
local inventory data configured to be stored in the memory storage, transmit the local inventory data in the memory storage (Palmquist: ¶¶ 0005, 0006 and 0036),
connect to the centralized server over a second network (Palmquist: ¶¶ 0006 and 0036).
Palmquist fails to specifically teach parsed inventory data configured to be transmitted to a centralized server, receive a request to transmit the parsed inventory data, and transmit, based on the request, the parsed inventory data to the centralized server. The Examiner provides Zumtobel to teach and disclose this claimed feature.
The claimed subject matter that is met by Zumtobel includes:
process the aggregated inventory data into the following (Zumtobel: ¶ 0141): 
parsed inventory data configured to be transmitted to a centralized server (Zumtobel: ¶¶ 0141, 0143 and 0158), and
local inventory data configured to be stored in the memory storage, transmit the local inventory data in the memory storage (Zumtobel: ¶¶ 0141, 0143 and 0158),
connect to the centralized server over a second network (Zumtobel: ¶¶ 0141, 0143 and 0158),
receive a request to transmit the parsed inventory data (Zumtobel: ¶¶ 0141, 0143 and 0158), and 
transmit, based on the request, the parsed inventory data to the centralized server (Zumtobel: ¶¶ 0141, 0143 and 0158).
Palmquist teaches a system for automated inventory control of dispensed liquids. Zumtobel teaches a comparable system for automated inventory control of dispensed liquids that was improved in the same way as the claimed invention. Zumtobel offers the embodiment of parsed inventory data configured to be transmitted to a centralized server, receive a request to transmit the parsed inventory data, and transmit, based on the request, the parsed inventory data to the centralized server. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the parsed inventory data as disclosed by Zumtobel to the inventory data as taught by Palmquist for the predicted result of improved Palmquist. No additional findings are seen to be necessary. 

As per claim 2, the claimed subject matter that is met by Palmquist and Zumtobel includes:
a Graphical User Interface (GUI) in operative communication with the memory storage and the processing unit, wherein the aggregated inventory data is accessible to a user via the (GUI) (Palmquist: ¶¶ 0040-0048 and Figs. 3-13).
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 3, the claimed subject matter that is met by Palmquist and Zumtobel includes:
wherein the user, via the GUI, is enabled to determine the processing of the aggregated inventory data (Palmquist: ¶¶ 0040-0048 and Figs. 3-13).
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claim 1, and are incorporated herein.
As per claims 4 and 19, the claimed subject matter that is met by Palmquist and Zumtobel includes:
wherein the first network is configured as a localized network  (Palmquist: ¶¶ 0030-0033 and Zumtobel: ¶¶ 0011 and 0158).
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claims 1 and 15, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Palmquist and Zumtobel includes:
wherein the first network is configured as a wireless communication protocol (Palmquist: ¶¶ 0030-0033).
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claim 1, and are incorporated herein.
As per claims 6 and 20, the claimed subject matter that is met by Palmquist and Zumtobel includes:
wherein associating the at least one inventory tracking device with the at least one liquid dispensing container comprises: assigning associated identifying data of the at least one liquid dispensing container to the at least one inventory tracking device, wherein the associated identifying data identifies a particular type of liquid dispensing container associated with the at least one inventory tracking device (Palmquist: ¶¶ 0004, 0030-0036).
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claims 1 and 15, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Palmquist and Zumtobel includes:
wherein the processing unit is further configured to receive, via the second network, at least one of the following: a system firmware update, a system software update, an inventory tracking device firmware update, and an inventory tracking device software update (Zumtobel: ¶¶ 0130 and 0140).
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Palmquist and Zumtobel includes:
wherein the processing unit is further configured to transmit, via the first network, to the at least one inventory tracking device, at least one of the following: the inventory tracking device firmware update, and the inventory tracking device software update (Zumtobel: ¶¶ 0130 and 0140).
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Palmquist and Zumtobel includes:
wherein the request to transmit the parsed inventory data is based on at least one of the following: a predetermined demand threshold being met, and a predetermined schedule (Zumtobel: ¶¶ 0118 and 0143).
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Palmquist and Zumtobel includes:
wherein the processing unit is further configured to transmit a request to transmit the parsed inventory data, the transmitting based on at least one of the following: a predetermined amount of liquid poured from at least one liquid pouring device, a predetermined change in inventory of liquid dispensing containers, an activity occurring at a geolocation of the system, and an amount of sales related to the at least one liquid pouring device (Palmquist: ¶¶ 0010 and 0036 and Zumtobel: ¶¶ 0136-0141).
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claim 1, and are incorporated herein.
As per claims 11 and 16, the claimed subject matter that is met by Palmquist and Zumtobel includes:
wherein each of the at least one inventory tracking device comprises a pour spout for dispensing a predetermined amount of liquid and at least one sensor for detecting the dispensing of the predetermined amount of liquid (Palmquist: ¶¶ 0007, 0028, 0029 and 0036).
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claims 1 and 15, and are incorporated herein.
As per claims 12 and 17, the claimed subject matter that is met by Palmquist and Zumtobel includes:
wherein each of the at least one inventory tracking device comprises a Radio Frequency Identification (RFID) (Palmquist: ¶¶ 0030-0032).
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claims 1 and 15, and are incorporated herein.
As per claims 13 and 18, the claimed subject matter that is met by Palmquist and Zumtobel includes:
comprising a RFID receiver in operative communication with the processing unit configured to detect a unique RFID disposed on each of the at least one liquid dispensing container (Palmquist: ¶¶ 0030-0032). 
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claims 1 and 15, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Palmquist and Zumtobel includes:
wherein the system is configured to transmit at least one purchase order, via the second network, based on the aggregated inventory data (Palmquist: ¶¶ 0010 and 0036).
The motivation for combining the teachings of Palmquist and Zumtobel are discussed in the rejection of claim 1, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627